                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

LAKISHIA N. BOYD,                             )
                                              )
                       Plaintiff,             )
v.                                            )       Case No. 3:20-cv-321
                                              )       Roane County Circuit Court
                                              )       Case No. 2020-CV-71
YOUTH OPPORUTNITY                             )
INVESTMENTS, LLC,                             )
                                              )
                       Defendant.             )

_____________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO:    The Honorable Judges of the United States District Court,
       Eastern District of Tennessee, Knoxville Division

       Please take notice that Defendant Youth Opportunity Investments, LLC, by filing this

Notice of Removal and related papers hereby removes this action from the Circuit Court for

Roane County, Tennessee to the United States District Court for Eastern District of Tennessee,

Knoxville Division, pursuant to 28 U.S.C. §1441(a) and 28 U.S.C. §1332 (diversity). The

grounds for this removal of this civil action are as follows:

                                         BACKGROUND

       1.      This action was filed in the Roane County Circuit Court on or about July 6, 2020.

In her complaint, Plaintiff raises claims for retaliatory discharge arising out of her employment

under state law theories.

       2.      Defendant was served on or about July 9, 2020. This Notice was filed within 30

days after service.




Case 3:20-cv-00321-TAV-DCP Document 1 Filed 07/22/20 Page 1 of 4 PageID #: 1
          3.     The removal is timely pursuant to 28 U.S.C. § 1446(b). Copies of all process and

pleadings served upon Defendant in the state court action are attached hereto collectively as

Exhibit A and incorporated herein by reference.

               REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

          4.     Jurisdiction in this case is proper in the United States District Court pursuant to

the provisions of 28 U.S.C. §1332.         Plaintiff is a citizen and resident of Roane County,

Tennessee. [Compl. ¶ 1.] Defendant is a limited liability company organized and existing under

the laws of the State of Indiana. [Compl. ¶ 2.] See Delay v. Rosenthal Collins Grp., LLC, 585

F.3d 1003, 1005 (6th Cir. 2009) (“When diversity jurisdiction is invoked in a case in which a

limited liability company is a party, the court needs to know the citizenship of each member of

the company.”). Defendant has five members:

                 a.     Jim Hill, a citizen and resident of Florida;

                 b.     Ron Hunter, a citizen and resident of Indiana;

                 c.     Brian Neupaver, a citizen and resident of Florida;

                 d.     Gary Sallee, a citizen and resident of Indiana; and

                 e.      Dan Zachary, a citizen and resident of Indiana.

No member of Defendant is a resident of Tennessee, so complete diversity among the parties

exists.

          5.     The amount in controversy exceeds $75,000. [Compl. ¶ 61 (B) and (C).]

                                  GROUNDS FOR REMOVAL

          6.     The action is being removed pursuant to 28 U.S.C. § 1441, et seq. This has

jurisdiction over this civil action pursuant to 28 U.S.C. § 1332 (diversity).

          7.     Complete diversity of citizenship exists between the parties.



                                                   2

Case 3:20-cv-00321-TAV-DCP Document 1 Filed 07/22/20 Page 2 of 4 PageID #: 2
       8.      The amount in controversy exceeds $75,000.

       9.      This Notice of Removal is timely filed because it was submitted within 30 days of

the date Defendant was served with the Complaint in this civil action. 28 U.S.C. § 1446(b).

       10.     This Court embraces the county in which the state court action was filed; thus,

this Court is the proper venue.

       11.     Pursuant to 28 U.S.C. § 1442(d), a Notice of Filing of Notice of Removal will be

filed with the clerk for the local court and may be served upon the Plaintiff. A true and correct

copy of the written Notice of Filing of Notice of Removal is attached thereto as Exhibit B and is

incorporated herein by reference. Plaintiff is hereby notified to proceed no further in State Court.

       WHEREFORE, Defendant requests that this action be removed and requests this Court to

assume full jurisdiction over the case herein as provided by law.

                       Respectfully submitted this 22nd day of July 2020.



                                                      __________________________________
                                                      Edward G. Phillips (BPR #006147)
                                                      Brandon L. Morrow (BPR #031242)
                                                      KRAMER RAYSON LLP
                                                      800 S. Gay Street, Suite 2500
                                                      Knoxville, TN 37929
                                                      865-525-5134
                                                      ephillips@kramer-rayson.com
                                                      bmorrow@kramer-rayson.com
                                                      Attorneys for Defendant




                                                 3

Case 3:20-cv-00321-TAV-DCP Document 1 Filed 07/22/20 Page 3 of 4 PageID #: 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of July 2020, I served a copy of the foregoing
Notice of Removal to Plaintiff’s counsel via First Class U.S. Mail, postage prepaid, addressed as
follows:

                      Katherine A. Young, Esq.
                      Young Law Office, P.C.
                      9041 Executive Park Drive, Suite 121
                      Knoxville, TN 37923
                      katherine@younglawknoxville.com

                      Ann Goldston, Clerk
                      Roane County Circuit Court
                      200 East Race Street, Suite 11
                      Kingston, TN 37763


                                                    ________________________________
                                                    Brandon L. Morrow




                                               4

Case 3:20-cv-00321-TAV-DCP Document 1 Filed 07/22/20 Page 4 of 4 PageID #: 4
